DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2015/0180169) in view of Aiello (4,462,654).
With regard to claim 1, Yu teaches, as shown in figures 1-5 and taught in paragraph 41: “An electrical connector 100 and 200 comprising: a female connector 200 having a base (bottom of 200 in figure 1) configured to be affixed to a printed circuit board; a male connector 100 configured to be coupled to a front side of the female connector 200 in a first direction (lower-left-to-upper-right in figure 1) parallel to a plane of the printed circuit board; and a locking 
Yu does not teach: “wherein the first connecting member includes an elongated member that extends longitudinally along a direction of insertion of the male connector into the female connector and that is made of a flexible material that is bent by the male connector when the male connector is coupled to the female connector… wherein the elongated member of the first connecting member is fitted with and coupled to the first fixing member after the first connecting member is fitted with the first fixing member in a state in which the first connecting member is bent… wherein the second connecting member includes a second elongated member that extends longitudinally along the direction of insertion of the male connector into the female connector and that is made of the flexible material that is bent by the male connector when the male connector is coupled to the female connector”.  However, Yu does teach that the first and second fixing members 14 include an elongated member In re Einstein, 8 USPQ 167.
	Yu does not teach, “wherein the elongated member of the first connecting member is made of engineering plastic”.  However, this is a mere recitation of the preferred
material of the connector. It would have been obvious to a person having ordinary skill in the
art before the effective filing date of the claimed invention to make the elongated member out of engineering plastic in order to make manufacturing easier and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Yu also does not teach: “wherein each of the first and second connecting members has a thickness of 0.5 mm to 0.7 mm”.  However, this is a mere change in the size of the parts of the invention. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the first and second connecting members, as modified above, in order to take up less space and because a change in 
Yu further does not teach: “and wherein the elongated member of the first connecting member includes a first hole through which the first fixing member is adapted to be fitted when the male connector is coupled to the female connector… and wherein the second elongated member of the second connecting member includes a second hole through which the second 2Application No.: 16/491,043Docket No.: LGCHEM 3.3F-1851 fixing member is adapted to be fitted when the male connector is coupled to the female connector”.
In the same field of endeavor before the effective filing date of the claimed invention, Aiello teaches, as shown in figures 1-3: “and wherein the elongated member 16 of the first connecting member (upper 17 in figure 2) includes a first hole 21 through which the first fixing member 23 is adapted to be fitted when the male connector 13 is coupled to the female connector 22… and wherein the second elongated member (bottom 17 in figure 2) of the second connecting member (bottom 17 and 19 in figure 2) includes a second hole 21 through which the second 2Application No.: 16/491,043Docket No.: LGCHEM 3.3F-1851 fixing member 23 is adapted to be fitted when the male connector 13 is coupled to the female connector 22”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Aiello with the invention of Yu in order to lower the profile of the latching structure.

With regard to claim 8, Tomomi teaches: “The electrical connector of claim 1”, as shown above.
Tomomi also teaches, as shown in figure 1: “wherein the first side (top side of 10 in figure 1) of the male connector 10 is either a left side or a right side of the male connector 10, .

5.	Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2015/0180169) in view of Aiello (4,462,654) and Hatanaka (5,209,672).
With regard to claim 3, Yu as modified by Aiello teaches: “The electrical connector of claim 1”, as shown above.
Neither Yu nor Aiello teach: “further comprising first and second anti- withdrawal protrusions, which prevent the fitted and coupled first and second connecting members from being withdrawn, and which are formed at respective sides of the first fixing member”.
In the same field of endeavor before the effective filing date of the claimed invention, Hatanaka teaches, as shown in figure 5: “further comprising first (lower-left protrusion on left 22 in figure 5) and second (lower-right protrusion on right 22 in figure 5) anti-withdrawal protrusions, which prevent the fitted and coupled first and second connecting members 12 from being withdrawn, and which are formed at respective sides of the first fixing members 22”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Hatanaka with the invention of Yu as modified by Aiello in order to more securely latch the first and second fixing members with the first and second connecting members, respectively.

With regard to claim 4, Yu as modified by Aiello and Hatanaka teaches: “The electrical connector of claim 3”, as shown above.


With regard to claim 9, Yu as modified by Aiello and Hatanaka teaches: “The electrical connector of claim 3”, as shown above.
Hatanaka also teaches, as shown in figure 5: “wherein the first and second fixing members 22 extend in a direction perpendicular to the direction of insertion of the male connector 10 into the female connector 20, and wherein the first and second anti-withdrawal protrusions extend from a tip of the first and second fixing members 22, respectively, in a direction away from the female connector 20”.
Yu as modified by Aiello and Hatanaka teaches: “wherein the first and second holes (21 of Aiello, as shown above) of the first and second connecting members are configured to engage the first and second anti-withdrawal protrusions (anti-withdrawal protrusions of Hatanaka, as shown above), respectively, when the male connector 100 is coupled to the female connector 200”.

With regard to claim 10, Yu as modified by Aiello and Hatanaka teaches: “The electrical connector of claim 9”, as shown above.
Yu as modified by Aiello and Hatanaka teaches: “wherein respective edges (top-left surface of left 22 and top-right surface of right 22 in figure 5) of the first and second anti-

Response to Arguments
6.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831